—In a proceeding pursuant to CPLR article 78 to compel the respondents to pay her salary, retirement contributions, seniority, and all other benefits and emoluments of employment for the period of September 2, 1997, through October 14, 1997, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered November 17, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner contends that, in the aggregate, the work done by the two per diem school psychologists hired by component school districts would have provided her with a full-time position to which she was entitled. We agree with the Supreme Court that, under the circumstances, no “vacancy” existed within the meaning of Education Law § 3013 (3) which entitled the petitioner to be recalled (see, Matter of Zurlo v Ambach, 75 AD2d 662, affd 53 NY2d 1035). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.